

Exhibit 10.2
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of May 6, 2019 (the “Effective Date”), among (a) SILICON VALLEY BANK, a
California corporation, in its capacity as administrative agent and collateral
agent (“Agent”), (b) SILICON VALLEY BANK, a California corporation, as a lender
(“SVB”), (c) WESTRIVER INNOVATION LENDING FUND VIII, L.P., a Delaware limited
partnership (“WestRiver”), as a lender (SVB and WestRiver and each of the other
“Lenders” from time to time a party hereto are referred to herein collectively
as the “Lenders” and each individually as a “Lender”), and (d) (i) DOVA
PHARMACEUTICALS, INC., a Delaware corporation (“Dova”), and (ii) AKARX, INC., a
Delaware corporation (“AkaRx”) (Dova and AkaRx are hereinafter jointly and
severally, individually and collectively, “Borrower”), provides the terms on
which Agent and the Lenders shall lend to Borrower, and Borrower shall repay
Agent and the Lenders. The parties agree as follows:
A.     SVB and Borrower have previously entered into that certain Loan and
Security Agreement dated as of April 17, 2018, between Borrower and SVB (as
amended, the “Prior Loan Agreement”).
B.     Borrower, Agent and the Lenders have agreed to amend and restate, and
replace, the Prior Loan Agreement in its entirety. Borrower, Agent and the
Lenders hereby agree that the Prior Loan Agreement is amended and restated in
its entirety as follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, all financial covenant calculations (if any) and
other financial calculations shall be computed with respect to Borrower only,
and not on a consolidated basis. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 14 of this Agreement. All
other terms contained in this Agreement, unless otherwise indicated, shall have
the meaning provided by the Code to the extent such terms are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay to Agent,
for the ratable benefit of each Lender, the outstanding principal amount of all
Credit Extensions advanced to Borrower by such Lender and accrued and unpaid
interest thereon, together with any fees as and when due in accordance with this
Agreement.
2.2    Term Loan Advances.
(a)    Availability. Subject to the terms and conditions of this Agreement,
Borrower shall request on the Effective Date and the Lenders, severally and not
jointly, shall make one (1) term loan advance to Borrower on or about the
Effective Date in an original principal amount of Twenty Million Six Hundred
Thousand Dollars ($20,600,000.00) according to each Lender’s Term Loan A
Commitment as set forth on Schedule 1.1 hereto (the “Term Loan A Advance”),
provided that all of the Term Loan A Advance shall be used to repay in full all
of Borrower’s outstanding obligations and liabilities to SVB under the Prior
Loan Agreement (including, without limitation, the “Final Payment” as defined in
the Prior Loan Agreement in the amount of Six Hundred Thousand Dollars
($600,000.00)) (the “SVB Obligations”). Borrower hereby authorizes SVB to apply
such proceeds to the SVB Obligations as part of the funding process without
actually depositing such funds into an account of Borrower. Subject to the terms
and conditions of this Agreement, upon Borrower’s request, during the Term Loan
B Draw Period, the Lenders, severally and not jointly, shall make one (1) term
loan advance available to Borrower in an original principal amount of Ten
Million Dollars ($10,000,000.00) according to each Lender’s Term Loan B
Commitment as set forth on Schedule 1.1 hereto (the “Term Loan B Advance”).
Subject to the terms and conditions of this Agreement, upon Borrower’s request,
during the Term Loan C Draw Period, the Lenders, severally and not jointly,
shall make one (1) term loan advance available to Borrower in an original
principal amount of Ten Million Dollars ($10,000,000.00) according to each


1
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.



--------------------------------------------------------------------------------




Lender’s Term Loan C Commitment as set forth on Schedule 1.1 hereto (the “Term
Loan C Advance”). Subject to the terms and conditions of this Agreement, upon
Borrower’s request, during the Term Loan D Draw Period, the Lenders, severally
and not jointly, shall make one (1) term loan advance available to Borrower in
an original principal amount of (i) if the Term Loan C Advance has been
previously made by the Lenders, Ten Million Dollars ($10,000,000.00) or (ii) if
the Term Loan C Advance has not been previously made by the Lenders, Twenty
Million Dollars ($20,000,000.00), in each case according to each Lender’s
applicable Term Loan D Commitment as set forth on Schedule 1.1 hereto (the “Term
Loan D Advance”). The Term Loan A Advance, the Term Loan B Advance, the Term
Loan C Advance and the Term Loan D Advance are hereinafter referred to singly as
a “Term Loan Advance” and collectively as the “Term Loan Advances”. After
repayment, no Term Loan Advance (or any portion thereof) may be reborrowed.
(b)    Interest Payments. With respect to each Term Loan Advance, commencing on
the first (1st) Payment Date following the Funding Date of such Term Loan
Advance and continuing on the Payment Date of each month thereafter, Borrower
shall make monthly payments of interest to Agent, for the account of the
Lenders, in arrears, on the outstanding principal amount of each Term Loan
Advance, at the rate set forth in Section 2.3(a).
(c)    Repayment of the Term Loan Advances. Commencing on the Amortization Date,
and continuing on each Payment Date thereafter, Borrower shall repay the Term
Loan Advances to Agent, for the account of the Lenders, in (i) equal monthly
installments of principal over the number of months for the period commencing on
the Amortization Date and ending on the Term Loan Maturity Date, plus (ii)
monthly payments of accrued interest at the rate set forth in Section 2.3(a).
All outstanding principal and accrued and unpaid interest with respect to the
Term Loan Advances, and all other outstanding Obligations under the Term Loan
Advances, are due and payable in full on the Term Loan Maturity Date.
(d)    Permitted Prepayment. Borrower shall have the option to prepay all, but
not less than all, of the Term Loan Advances, provided Borrower (i) delivers
written notice to Agent of its election to prepay the Term Loan Advances at
least ten (10) Business Days prior to such prepayment, and (ii) pays to Agent,
for the account of the Lenders in accordance with their respective Pro Rata
Shares, on the date of such prepayment (A) the outstanding principal plus
accrued and unpaid interest with respect to the Term Loan Advances, (B) the
Prepayment Fee, (C) the Final Payment and (D) all other sums, if any, that shall
have become due and payable with respect to the Term Loan Advances, including
Lenders’ Expenses and interest at the Default Rate with respect to any past due
amounts.
(e)    Mandatory Prepayment Upon an Acceleration. If the Term Loan Advances are
accelerated by Agent, following the occurrence and during the continuance of an
Event of Default, Borrower shall immediately pay to Agent, for the account of
the Lenders in accordance with its respective Pro Rata Share, an amount equal to
the sum of (i) all outstanding principal plus accrued and unpaid interest with
respect to the Term Loan Advances, (ii) the Prepayment Fee, (iii) the Final
Payment and (iv) all other sums, if any, that shall have become due and payable
with respect to the Term Loan Advances, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts.
2.3    Payment of Interest on the Credit Extensions.
(a)    Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under each Term Loan Advance shall accrue interest at a floating per
annum rate equal to two percent (2.0%) above the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.3(d) below.
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is three percent (3.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Lenders’
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.3(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or any Lender.


2
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(c)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d)    Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed. In computing interest, (i) all payments received
after 2:00 p.m. Eastern time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.
2.4    Fees. Borrower shall pay to Agent:
(a)    Term Loan A Commitment Fee. On the Effective Date, a fully earned,
non-refundable commitment fee of Three Hundred Nine Thousand Dollars
($309,000.00);
(b)    Term Loan B Commitment Fee. On the Funding Date, if any, of the Term Loan
B Advance, a fully earned, non-refundable commitment fee of one and one-half of
one percent (1.50%) of the original principal amount of the Term Loan B Advance
(the “Term Loan B Commitment Fee”);
(c)    Term Loan C Commitment Fee. On the Funding Date, if any, of the Term Loan
C Advance, a fully earned, non-refundable commitment fee of one and one-half of
one percent (1.50%) of the original principal amount of the Term Loan C Advance
(the “Term Loan C Commitment Fee”);
(d)    Term Loan D Commitment Fee. On the Funding Date, if any, of the Term Loan
D Advance, a fully earned, non-refundable commitment fee of one and one-half of
one percent (1.50%) of the original principal amount of the Term Loan D Advance
(the “Term Loan D Commitment Fee”);
(e)    Final Payment. The Final Payment, when due hereunder, to be shared
between the Lenders pursuant to their respective Term Loan Commitment
Percentages. SVB hereby agrees that it will use commercially reasonable efforts
to refinance the cash flow impact of the Final Payment if the Final Payment is
due in connection with the Term Loan Advances being refinanced by SVB in SVB’s
sole and absolute discretion;
(f)    Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
between the Lenders pursuant to their respective Term Loan Commitment
Percentages; and
(g)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Agent).
Unless otherwise provided in this Agreement or in a separate writing by Agent,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Agent or any Lender pursuant to this Agreement notwithstanding any
termination of this Agreement or the suspension or termination of any Lender’s
obligation to make loans and advances hereunder. Agent may deduct amounts owing
by Borrower under the clauses of this Section 2.4 pursuant to the terms of
Section 2.5(e). Agent shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.4.
2.5    Payments; Pro Rata Treatment; Application of Payments; Debit of Accounts.
(a)    All payments (including prepayments) to be made by Borrower under any
Loan Document shall be made to Agent for the account of Lenders, in immediately
available funds in Dollars, without setoff or counterclaim, before 2:00 p.m.
Eastern time on the date when due. Agent shall distribute such payments to
Lenders in like funds as set forth in Section 2.6. Payments of principal and/or
interest received after 2:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not


3
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




a Business Day, the payment shall be due the next Business Day, and additional
fees or interest, as applicable, shall continue to accrue until paid.
(b)    Each borrowing by Borrower from Lenders hereunder shall be made according
to the respective Term Loan Commitment Percentages of the relevant Lenders.
(c)    Except as otherwise provided herein, each payment (including each
prepayment) by Borrower on account of principal or interest on the Term Loan
Advances shall be applied according to each Lender’s Pro Rata Share of the
outstanding principal amount of the Term Loan Advances. The amount of each
principal prepayment of the Term Loan Advances shall be applied to reduce the
then remaining installments of the Term Loan Advances based upon each Pro Rata
Share of Term Loan Advances.
(d)    Agent has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Agent shall allocate or
apply any payments required to be made by Borrower to Agent or otherwise
received by Agent or any Lender under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.
(e)    Agent may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Agent or any Lender when due. These debits shall not
constitute a set-off.
(f)    Unless Agent shall have been notified in writing by Borrower prior to the
date of any payment due to be made by Borrower hereunder that Borrower will not
make such payment to Agent, Agent may assume that Borrower is making such
payment, and Agent may, but shall not be required to, in reliance upon such
assumption, make available to Lenders their respective Pro Rata Share of a
corresponding payment amount. If such payment is not made to Agent by Borrower
within three (3) Business Days after such due date, Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of Agent or any Lender
against Borrower.
2.6    Settlement Procedures. If Agent receives any payment for the account of
Lenders on or prior to 2:00 p.m. (Eastern time) on any Business Day, Agent shall
pay to each applicable Lender such Lender’s Pro Rata Share of such payment on
such Business Day. If Agent receives any payment for the account of Lenders
after 2:00 p.m. (Eastern time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day.
2.7    Withholding. Payments received by Agent from Borrower under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
Agent, Borrower hereby covenants and agrees that the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required
withholding or deduction, Agent receives a net sum equal to the sum which it
would have received had no withholding or deduction been required, and Borrower
shall pay the full amount withheld or deducted to the relevant Governmental
Authority. Borrower will, upon request, furnish Agent with proof reasonably
satisfactory to Agent indicating that Borrower has made such withholding
payment; provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section 2.7 shall survive the termination of this Agreement.
3    CONDITIONS OF LOANS


4
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




3.1    Conditions Precedent to Initial Credit Extension. Each Lender’s
obligation to make the initial Credit Extension hereunder is subject to the
condition precedent that Agent shall have received, in form and substance
satisfactory to Agent and the Lenders, such documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate, including,
without limitation:
(a)    duly executed signatures to the Loan Documents;
(b)    the Operating Documents and a long-form good standing certificate of each
Borrower certified by the Secretary of State of Delaware (or equivalent agency)
and each other state in which either Borrower is qualified to conduct business,
each as of a date no earlier than thirty (30) days prior to the Effective Date;
(c)    a secretary’s corporate borrowing certificate of each Borrower with
respect to such Borrower’s Operating Documents, incumbency, specimen signatures
and resolutions authorizing the execution and delivery of this Agreement and the
other Loan Documents to which it is a party;
(d)    duly executed signatures to the completed Borrowing Resolutions for each
Borrower;
(e)    certified copies, dated as of a recent date, of financing statement
searches, as Agent may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(f)    the Perfection Certificate of each Borrower, together with the duly
executed signatures thereto;
(g)    a legal opinion (authority and enforceability) of Borrower’s counsel
dated as of the Effective Date together with the duly executed signature
thereto;
(h)    evidence satisfactory to Agent that the insurance policies and
endorsements required by Section 6.4 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Agent; and
(i)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.
3.2    Conditions Precedent to all Credit Extensions. Each Lender’s obligation
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
(a)    timely receipt by the Lenders of (i) an executed Disbursement Letter; and
(ii) an executed Payment/Advance Form and any materials and documents required
by Section 3.4;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Disbursement
Letter (and the Payment/Advance Form) and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(c)    Agent and each Lender determine to its satisfaction that there has not
been a Material Adverse Change.


5
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




3.3    Covenant to Deliver. Borrower agrees to deliver to Agent and each Lender
each item required to be delivered to Agent and each Lender under this Agreement
as a condition precedent to any Credit Extension. Borrower expressly agrees that
a Credit Extension made prior to the receipt by Agent and each Lender of any
such item shall not constitute a waiver by Agent or Lenders of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in each Lender’s sole discretion.
3.4    Procedures for Borrowing.
(a)    Term Loan Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Agent (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by 2:00
p.m. Eastern time at least five (5) Business Days before the proposed Funding
Date of such Credit Extension. Together with any such electronic or facsimile
notification, Borrower shall deliver to Agent by electronic mail or facsimile a
completed Disbursement Letter (and Payment/Advance Form) executed by an
Authorized Signer. Agent may rely on any telephone notice given by a person whom
Agent believes is an Authorized Signer. On the Funding Date, Agent shall credit
the Credit Extensions to the Designated Deposit Account. Agent may make Credit
Extensions under this Agreement based on instructions from an Authorized Signer
or without instructions if the Credit Extensions are necessary to meet
Obligations which have become due.
(b)    Funding. In determining compliance with any condition hereunder to the
making of a Credit Extension that, by its terms, must be fulfilled to the
satisfaction of a Lender, Agent may presume that such condition is satisfactory
to such Lender unless Agent shall have received notice to the contrary from such
Lender prior to the making of such Credit Extension. Unless Agent shall have
been notified in writing by any Lender prior to the date of any Credit
Extension, that such Lender will not make the amount that would constitute its
share of such borrowing available to Agent, Agent may assume that such Lender is
making such amount available to Agent, and Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to Agent by the required time on the Funding Date therefor,
such Lender shall pay to Agent, on demand, such amount with interest thereon, at
a rate equal to the greater of (i) the Federal Funds Effective Rate or (ii) a
rate determined by Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to Agent. If such Lender’s share of such Credit Extension is not made
available to Agent by such Lender within five (5) Business Days after such
Funding Date, Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to the Term Loan Advances, on demand,
from Borrower.
4    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. For clarity, any reference to “Agent’s Lien” or any granting of
collateral to Agent in this Agreement or any Loan Document means the Lien
granted to Agent for the ratable benefit of the Lenders.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Agent’s Lien in this Agreement).
If this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as the Lenders’ obligation to
make Credit Extensions has terminated, Agent shall, at the sole cost and expense
of Borrower, release its Liens in the Collateral and all rights therein shall


6
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, SVB shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to SVB in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to SVB
cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by SVB in its
business judgment), to secure all of the Obligations relating to such Letters of
Credit.
4.2     Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interests granted herein are and shall at all times
continue to be a first priority perfected security interests in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Agent’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim, Borrower shall promptly
notify Agent in a writing signed by Borrower of the general details thereof and
grant to Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Agent.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Agent, on behalf of the Lenders, to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Agent’s and
Lenders’ interest or rights hereunder, including a notice that any disposition
of the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of Agent under the Code. Such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Agent’s discretion.
5    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Agent and each Lender a completed certificate signed by Borrower, entitled
“Perfection Certificate” (the “Perfection Certificate”). Borrower represents and
warrants to Agent and each Lender that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof; (b)
Borrower is an organization of the type and is organized in the jurisdiction set
forth in the Perfection Certificate; (c) the Perfection Certificate accurately
sets forth Borrower’s organizational identification number or accurately states
that Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete in all material respects
(it being understood and agreed that Borrower may from time to time update
certain information in the Perfection Certificate after the Effective Date to
the extent permitted by one or more specific provisions in this Agreement). If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Agent of such occurrence and provide Agent with Borrower’s
organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing,


7
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect), or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than SVB or SVB’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Agent and each Lender in connection herewith
and with respect to which Borrower has taken such actions as are necessary to
give Agent, for the ratable benefit of the Lenders, a perfected security
interest therein, pursuant to the terms of Section 6.5(b).
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
5.3    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Two Hundred Thousand Dollars ($200,000.00).
5.4    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Agent and the
Lenders fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Agent or either Lender.
5.5    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.
5.6    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.


8
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




5.7    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.8    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed Five Thousand Dollars ($5,000.00).
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Agent in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Five Thousand Dollars ($5,000.00). Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
5.9    Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.
5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Agent or any
Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading (it being recognized by Agent and
each Lender that the projections and forecasts provided by Borrower in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
5.11    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Agent, for the ratable benefit of the
Lenders, in the Collateral, including, without limitation, the Governmental
Approvals from the Food and Drug Administration (the “FDA”). Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Agent.


9
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




6.2    Financial Statements, Reports, Certificates. Provide Agent and each
Lender with the following:
(a)    Company-Prepared Financial Statements. As soon as available, but no later
than thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s and each of its Subsidiaries’ consolidated and consolidating
operations for such month certified by a Responsible Officer and in a form
acceptable to Agent (the “Company-Prepared Financial Statements”); provided
however (i) for March, June and September, such Company Prepared Financial
Statements shall be delivered to Agent and the Lenders no later than forty five
(45) days after the last day of each such month and (ii) for December, such
Company Prepared Financial Statements shall be delivered to Agent and the
Lenders no later than ninety (90) days after the last day of such month;
(b)    Monthly Compliance Certificate. Within thirty (30) days after the last
day of each month and together with the Company-Prepared Financial Statements, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that, as of the end of such month, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement (if any) and such other information as Agent or the Lenders may
reasonably request; provided however (i) for March, June and September, such
Compliance Certificate shall be delivered to Agent and the Lenders no later than
forty five (45) days after the last day of each such month and (ii) for
December, such Compliance Certificate shall be delivered to Agent and the
Lenders no later than ninety (90) days after the last day of such month.
(c)    Annual Operating Budget and Financial Projections. As soon as available,
at least annually, and in any event no later than within thirty (30) days after
the end of each fiscal year of Borrower, and contemporaneously with any updates
or amendments thereto, (i) annual operating budgets (including income
statements, balance sheets and cash flow statements, by month), and (ii) annual
financial projections (on a quarterly basis), in each case as approved by the
Board, together with any related business forecasts used in the preparation of
such annual financial projections;
(d)    Annual Audited Financial Statements. As soon as available, but no later
than one hundred eighty (180) days following the end of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm reasonably acceptable to Agent,
it being agreed and acknowledged that Ernst & Young is acceptable to Agent and
the Lenders;
(e)    Other Statements. Within ten (10) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;
(f)    SEC Filings. Within ten (10) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower and/or any
Guarantor with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Agent and the Lenders in writing (which
may be by electronic mail) of the posting of any such documents;
(g)    Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Two Hundred Thousand Dollars ($200,000.00) or
more;
(h)    Beneficial Ownership Information. Prompt written notice of any changes to
the beneficial ownership information set out in Section 14 of the Perfection
Certificate. Borrower understands and acknowledges that each Lender relies on
such true, accurate and up-to-date beneficial ownership information to meet such
Lender’s regulatory obligations to obtain, verify and record information about
the beneficial owners of its legal entity customers; and


10
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(i)    Other Financial Information. Other financial information reasonably
requested by Agent or any Lender.
6.3    Taxes; Pensions. Timely file and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.4    Insurance.
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Agent may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Agent. All property policies shall have a
lender’s loss payable endorsement showing Agent as lender loss payee. All
liability policies shall show, or have endorsements showing, Agent as an
additional insured. Agent shall be named as the sole lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.
(b)    Ensure that proceeds payable under any property policy are, at Agent’s
option, payable to Agent for the ratable benefit of the Lenders on account of
the Obligations. Notwithstanding the foregoing, (i) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to Two Hundred Thousand Dollars
($200,000.00) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (A) shall be of equal or
like value as the replaced or repaired Collateral and (B) shall be deemed
Collateral in which Agent, for the ratable benefit of the Lenders, has been
granted a first priority security interest, and (ii) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of the Lenders, be payable to the Lenders
on account of the Obligations.
(c)    At Agent’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.4 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to
Agent, that it will give Agent thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled. If Borrower
fails to obtain insurance as required under this Section 6.4 or to pay any
amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.4, and take any action under the policies Agent deems
prudent.
6.5    Operating Accounts.
(a)    Unless otherwise agreed to in writing by the Lenders in their sole
discretion, maintain all of its and all of its Subsidiaries’ operating,
depository and securities/investment accounts with SVB and SVB’s Affiliates. In
addition to the foregoing, Borrower shall conduct all of its cash management,
investment management and business credit card banking with SVB and SVB’s
Affiliates. Any Guarantor shall maintain all operating, depository, and
securities/investment accounts with SVB and SVB’s Affiliates.
(b)    In addition to and without limiting the restrictions in (a), Borrower
shall provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than SVB
or SVB’s Affiliates. For each Collateral Account that Borrower at any time
maintains. Borrower shall cause the applicable bank or financial institution
(other than SVB) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of the Lenders. The provisions
of the previous sentence shall not


11
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Agent and the Lenders by Borrower as such.
6.6    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of all
Intellectual Property material to Borrower’s business; (ii) promptly advise
Agent in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Agent’s written consent.
(b)    Provide written notice to Agent within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Agent reasonably requests to attempt to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s and the Lenders’ rights
and remedies under this Agreement and the other Loan Documents.
6.7    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Agent (provided that, so long
as no Event of Default has occurred and is continuing, Borrower shall be
required to make the same available only during normal business hours), without
expense to Agent or any Lender, Borrower and its officers, employees and agents
and Borrower’s books and records, to the extent that Agent and/or the Lenders
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Agent and/or any Lender with respect to
any Collateral or relating to Borrower.
6.8    Further Assurances. Execute any further instruments and take further
action as Agent and the Lenders reasonably request to perfect or continue
Agent’s Lien in the Collateral or to effect the purposes of this Agreement.
Deliver to Agent and the Lenders, within ten (10) days after the same are sent
or received, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.
6.9    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices. Borrower must
promptly notify Agent of all returns, recoveries, disputes and claims that
involve more than Two Hundred Thousand Dollars ($200,000.00).


6.10    Access to Collateral; Books and Records. At reasonable times, on five
(5) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), allow Agent, or its agents, to inspect the
Collateral and audit and copy Borrower’s Books. Such inspections or audits shall
be conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing in which case such inspections and audits
shall occur as often as Agent shall determine is necessary. The foregoing
inspections and audits shall be at Borrowers’ expense, and the charge therefor
shall be One Thousand Dollars ($1,000.00) per person per day (or such higher
amount as shall represent Agent’s then-current standard charge for the same),
plus reasonable out-of-pocket expenses. In the event Borrower and Agent schedule
an audit more than eight (8) days in advance, and Borrower cancels or seeks to
reschedule the audit with less than eight (8) days written notice to Agent, then
(without limiting any of Agent’s or any Lenders rights or remedies), Borrower
shall pay Agent a fee of Two Thousand Dollars ($2,000.00) plus any out-of-pocket
expenses incurred by Agent to compensate Agent for the anticipated costs and
expenses of the cancellation or rescheduling.


12
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




6.11    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date (including, without
limitation, pursuant to a Division), Borrower shall (a) cause any such new
Subsidiary that is a Domestic Subsidiary to provide to Agent and the Lenders a
joinder to the Loan Agreement to cause any such new Subsidiary that is a
Domestic Subsidiary to become a coborrower hereunder, together with such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Agent and the Lenders (including being sufficient to
grant Agent, for the ratable benefit of the Lenders, a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Domestic Subsidiary), (b) provide to Agent and the Lenders appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest (to the extent constituting Collateral hereunder)
in such new Subsidiary, in form and substance satisfactory to Agent and the
Lenders, and (c) provide to Agent and the Lenders all other documentation in
form and substance reasonably satisfactory to Agent and the Lenders, which is
reasonably requested in connection with the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.
7    NEGATIVE COVENANTS
Borrower shall not do any of the following without the prior written consent of
the Lenders:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out or obsolete Equipment that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the ordinary course of business of Borrower; (c) consisting of
Permitted Liens and Permitted Investments; (d) consisting of the sale or
issuance of any stock of Borrower permitted under Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; and (f) consisting of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and
licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discrete geographical areas outside of
the United States.
7.2    Changes in Business, Management, Control, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Agent and Lenders of any Key Person departing from or
ceasing to be employed by Borrower within ten (10) days after such Key Person’s
departure from Borrower; or (d) permit or suffer any Change in Control.
Borrower shall not, without at least thirty (30) days prior written notice to
Agent: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Thousand Dollars ($200,000.00) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Two Hundred Thousand Dollars ($200,000.00) to a bailee at a location other than
to a bailee and at a location already disclosed in the Perfection Certificate,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization. If Borrower
intends to add any new offices or business locations, including warehouses,
containing in excess of Two Hundred Thousand Dollars ($200,000.00) of Borrower’s
assets or property, then Borrower will first receive the written consent of
Agent, and the landlord of any such new offices or business locations, including
warehouses, shall execute and deliver a landlord consent in form and substance
satisfactory to Agent.. If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Two Hundred
Thousand Dollars ($200,000.00) to a bailee, and Agent and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Agent, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Agent.


13
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division). A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Agent, for the ratable benefit of
the Lenders) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.5(b) hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that Borrower may (i) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock, and
(iii) repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed Two Hundred Thousand Dollars ($200,000.00) per fiscal year; or (b)
directly or indirectly make any Investment (including, without limitation, by
the formation of any Subsidiary) other than Permitted Investments, or permit any
of its Subsidiaries to do so.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Agent and the Lenders.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
8    EVENTS OF DEFAULT


14
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.3, 6.4, 6.5, 6.6(b), 6.9, 6.10, or 6.11 or violates any covenant in Section 7;
or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary) with a value in excess of One Hundred Thousand Dollars
($100,000.00), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets with a value in excess of One Hundred Thousand Dollars
($100,000.00) by any Governmental Authority, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or
(b)    (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5    Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Two Hundred Thousand Dollars ($200,000.00); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Thousand Dollars


15
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




($200,000.00) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower by any Governmental Authority, and the same are not, within ten (10)
days after the entry, assessment or issuance thereof, discharged, satisfied, or
paid, or after execution thereof, stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the satisfaction, payment,
discharge, stay, or bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Agent or any Lender or to induce
Agent or any Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement; or
8.10    Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to cause
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.
9    LENDERS’ RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Agent, as directed by each Lender in accordance with the
Lender Intercreditor Agreement or, if such rights and remedies are not addressed
in the Lender Intercreditor Agreement, as directed by a majority of the Lenders,
may, without notice or demand, do any or all of the following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Agent or any Lender);
(b)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement among Borrower, Agent, and/or any
Lenders;
(c)    demand that Borrower (i) deposit cash with SVB in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by SVB in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
(d)    terminate any FX Contracts;


16
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Agent and/or the Lenders consider advisable, and notify any Person owing
Borrower money of Agent’s security interest in such funds. Borrower shall
collect all payments in trust for Agent, for the ratable benefit of the Lenders
and, if requested by Agent, immediately deliver the payments to Agent, for the
ratable benefit of the Lenders in the form received from the Account Debtor,
with proper endorsements for deposit;
(f)    make any payments and do any acts Agent or any Lender considers necessary
or reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Agent requests and make it
available as Agent designates. Agent may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Agent’s rights or remedies;
(g)    apply to the Obligations (i) any balances and deposits of Borrower it
holds, or (ii) any amount held by Agent owing to or for the credit or the
account of Borrower;
(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Agent, for the benefit of the
Lenders is hereby granted a non-exclusive, royalty-free license or other right
to use, without charge, Borrower’s labels, Patents, Copyrights, mask works,
rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to
Agent, for the ratable benefit of the Lenders;
(i)    place a “hold” on any account maintained with Agent or Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(j)    demand and receive possession of Borrower’s Books; and
(k)    exercise all rights and remedies available to Agent and the Lenders under
the Loan Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Agent, for the
benefit of the Lenders as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Agent
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Agent or a third party as the
Code permits. Borrower hereby appoints Agent, for the benefit of the Lenders as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and the Lenders are under no further
obligation to make Credit Extensions hereunder. Agent’s foregoing appointment as
Borrower’s attorney in fact, and all of Agent’s rights and powers, coupled with
an interest, are irrevocable until all Obligations have been fully repaid and
performed and the Lenders’ obligation to provide Credit Extensions terminates.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Agent may obtain
such insurance or make such payment, and all amounts so paid by Agent are
Lenders’ Expenses and immediately due and payable, bearing


17
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Agent will make reasonable efforts to provide Borrower with
notice of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Agent are deemed an agreement to make
similar payments in the future or Agent’s and/or Lender’s waiver of any Event of
Default.
9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Agent shall have the right to apply in any order
any funds in its possession, whether from Borrower’s account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Agent shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Agent and the
Lenders for any deficiency. If Agent, directly or indirectly, enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Agent shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Agent of
cash therefor.
9.5    Liability for Collateral. So long as Agent and Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral in
their possession or under the control of Agent and/or Lenders, Agent and Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral.
9.6    No Waiver; Remedies Cumulative. Agent’s and any Lender’s failure, at any
time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Agent or any Lender thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given. Agent’s and each Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Agent and each Lender have all rights and remedies provided under
the Code, by law, or in equity. Agent’s or any Lender’s exercise of one right or
remedy is not an election and shall not preclude Agent or any Lender from
exercising any other remedy under this Agreement or any other Loan Document or
other remedy available at law or in equity, and Agent’s or any Lender’s waiver
of any Event of Default is not a continuing waiver. Agent’s or any Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.
9.8    Borrower Liability. Each Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints each other as agent for
itself for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, including,
without limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (b) any right to require Agent or the Lenders to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy. Agent and Lenders may exercise or
not exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose or realize its security by judicial or
non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Agent or the Lenders under this Agreement) to seek contribution, indemnification
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or


18
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




secondarily liable for any of the Obligations, for any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by Borrower with
respect to the Obligations in connection with this Agreement or otherwise. Any
agreement providing for indemnification, reimbursement or any other arrangement
prohibited under this Section 9.8 shall be null and void. If any payment is made
to a Borrower in contravention of this Section 9.8, such Borrower shall hold
such payment in trust for Agent and such payment shall be promptly delivered to
Agent for application to the Obligations, whether matured or unmatured.
Each Borrower is entering into this Agreement, and making all representations
and warranties hereunder, on a joint and several basis, and all covenants,
agreements and undertakings herein expressed or implied on the part of each
Borrower shall be deemed to be joint and several.
10    AGENT
10.1    Appointment and Authority.
(a)    Each Lender hereby irrevocably appoints SVB to act on its behalf as Agent
hereunder and under the other Loan Documents and authorizes Agent to take such
actions on its behalf and to exercise such powers as are delegated to Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
(b)    The provisions of this Section 10 are solely for the benefit of Agent and
Lenders, and Borrower shall not have rights as a third party beneficiary of any
of such provisions. Notwithstanding any provision to the contrary elsewhere in
this Agreement, Agent shall not have any duties or responsibilities to any
Lender or any other Person, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.
10.2    Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Indemnified Persons. The exculpatory
provisions of this Section 10.2 shall apply to any such sub-agent and to the
Indemnified Persons of Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
10.3    Exculpatory Provisions. Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent shall not:
(a)    be subject to any fiduciary, trust, agency or other similar duties,
regardless of whether any Event of Default has occurred and is continuing;
(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Lenders, as applicable; provided that
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable law; and
(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and Agent shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as Agent or any of its
Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Lenders (or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 13.7)
or (ii) in the absence of its own gross negligence or willful misconduct.


19
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.
10.4    Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. In determining compliance with any condition hereunder to the making of
a Credit Extension that, by its terms, must be fulfilled to the satisfaction of
a Lender, Agent may presume that such condition is satisfactory to such Lender
unless Agent shall have received notice to the contrary from such Lender prior
to the making of such Credit Extension. Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon Lenders and all future holders of the Credit Extensions.
10.5    Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default (except with respect to defaults in
the payment of principal, interest or fees required to be paid to Agent for the
account of Lenders), unless Agent has received notice from a Lender or Borrower
referring to this Agreement, describing such Event of Default and stating that
such notice is a “notice of default”. In the event that Agent receives such a
notice, Agent shall give notice thereof to Lenders. Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Lenders.
10.6    Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither Agent nor any of its officers, directors, employees,
agents, attorneys in fact or affiliates has made any representations or
warranties to it and that no act by Agent hereafter taken, including any review
of the affairs of a Group Member or any Affiliate of a Group Member, shall be
deemed to constitute any representation or warranty by Agent to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their Affiliates and made its own
decision to make its Credit Extensions hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
Lenders by Agent hereunder, Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Group Member or any Affiliate of a Group Member that may
come into the possession of Agent or any of its officers, directors, employees,
agents, attorneys in fact or Affiliates.
10.7    Indemnification. Each Lender agrees to indemnify Agent in its capacity
as such (to the extent not reimbursed by Borrower and without limiting the
obligation of Borrower to do so in accordance with the terms hereof, according
to its Term Loan Commitment Percentage in effect on the date on which
indemnification is sought under this Section 10.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Obligations shall have been paid in full, in accordance with its Term Loan
Commitment Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,


20
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Credit Extensions) be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Credit Extensions and all other amounts payable hereunder.
10.8    Agent in Its Individual Capacity. The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower, any
Guarantor or any Subsidiary or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.
10.9    Successor Agent. Agent may at any time give notice of its resignation to
Lenders and Borrower, which resignation shall not be effective until the time at
which the majority of the Lenders have delivered to Agent their written consent
to such resignation. Upon receipt of any such notice of resignation, the Lenders
shall have the right, in consultation with Borrower, to appoint a successor,
which shall be a financial institution with an office in the State of
California, or an Affiliate of any such bank with an office in the State of
California. If no such successor shall have been so appointed by the Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent has received the written consent of the majority of the Lenders to such
resignation, then the retiring Agent may on behalf of Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that in no
event shall any such successor Agent be a Defaulting Lender and provided further
that if the retiring Agent shall notify Borrower and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed and such collateral security is assigned to such successor Agent)
and (2) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as the Lenders appoint a successor Agent as provided for above in this
Section 10.9. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 10.9). The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Indemnified Persons in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent.
10.10    Defaulting Lender.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as long as said Lender is a Defaulting Lender.


21
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Agent by such
Defaulting Lender pursuant to Section 13.11), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Term Loan Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, if so determined by the Agent and Borrower, to be held in a
Deposit Account and released pro rata to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loan Advances under
this Agreement; fourth, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Term Loan Advances
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Term Loan Advances were made at a time when the conditions
set forth in Section 3.1 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Term Loan Advances of such Defaulting
Lender until such time as all Term Loan Advances are held by the Lenders pro
rata in accordance with the Term Loan Commitments under this Agreement. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 10.10(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Sections 2.4(b), 2.4(c), 2.4(d), 2.4(d), 2.4(e) or 2.4(f) for any
period during which such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).
(b)    Defaulting Lender Cure. If Borrower and Agent agree in writing that a
Lender is no longer a Defaulting Lender, Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Term Loan Advances of the other
Lenders or take such other actions as Agent may determine to be necessary to
cause the Term Loan Advances to be held on a pro rata basis by the Lenders in
accordance with their respective Term Loan Commitment Percentages, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.
(c)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Term Loan Commitment of any Lender that is a Defaulting Lender
upon not less than ten (10) Business Days’ prior notice to Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 10.10(a)(ii) will apply to all amounts thereafter paid by Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim Borrower,
Agent or any Lender may have against such Defaulting Lender.
(d)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the non-Defaulting Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower


22
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




and such Person, remove such Person as Agent and, in consultation with Borrower,
appoint a successor. If no such successor shall have been so appointed by the
non-Defaulting Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the non-Defaulting Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
11    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Agent or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 11.
If to Borrower:        Dova Pharmaceuticals, Inc.
AkaRx, Inc.
240 Leigh Farm Road
Suite 245
Durham, North Carolina 27707
Attn: CFO
Phone: 919-338-7936
Email: MHahn@dova.com


If to Agent or SVB:
Silicon Valley Bank

275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attn:     Ms. Marina Mendes
Email:     MMendes@svb.com


with a copy to:
Morrison & Foerster LLP
200 Clarendon Street, 20th Floor
Boston, Massachusetts 02116
Attn:     David A. Ephraim, Esquire
Email:     DEphraim@mofo.com



If to WestRiver:        WestRiver Innovation Lending Fund VIII, L.P.
c/o WestRiver Management, LLC
3720 Carillon Point
Kirkland, Washington, 98033-7455
Attn: Harper Ellison
Email: Harper@wrg.vc


12    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower, Agent, and Lenders each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Agent or
Lenders from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Agent or
any Lender. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may


23
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 11 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND EACH
LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 12 shall survive the termination of this Agreement.
13    GENERAL PROVISIONS
13.1    Termination Prior to Term Loan Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied. So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations, and any other obligations which, by their
terms, are to survive the termination of this Agreement, and any Obligations
under Bank Services Agreements that are cash collateralized in accordance with
Section 4.1 of this Agreement), this Agreement may be terminated prior to the
Term Loan Maturity Date by Borrower, effective three (3) Business Days after
written notice of termination is given to Agent. Those obligations that are
expressly specified in this Agreement as surviving this Agreement’s termination
shall continue to survive notwithstanding this Agreement’s termination. No
termination of this Agreement or any Bank Services Agreement shall in any way
affect or impair any right or remedy of Agent or any Lender, nor shall any such
termination relieve Borrower of any Obligation to any


24
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




Lender, until all of the Obligations have been paid and performed in full. Those
Obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination and payment in full of the Obligations then outstanding.
13.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Agent and Lenders’ prior
written consent (which may be granted or withheld in Agent’s and Lenders’
discretion). Agent and each Lender has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, such Lender’s obligations, rights,
and benefits under this Agreement and the other Loan Documents; provided that so
long as no Event of Default has occurred and is continuing, a Lender shall not
assign its rights hereunder to (i) a direct competitor of Borrower (as
determined by the mutual agreement of Borrower and the Lenders) or (ii) a hedge
or private equity fund that primarily invests in distressed debt.
13.3    Indemnification. Borrower agrees to indemnify, defend and hold Agent,
each Lender and their respective directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing Agent or any
Lender (each, an “Indemnified Person”) harmless against: (i) all obligations,
demands, claims, and liabilities (collectively, “Claims”) claimed or asserted by
any other party in connection with the transactions contemplated by the Loan
Documents; and (ii) all losses or expenses (including Lenders’ Expenses) in any
way suffered, incurred, or paid by such Indemnified Person as a result of,
following from, consequential to, or arising from transactions between Agent,
Lenders and Borrower (including reasonable attorneys’ fees and expenses), except
for Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.
This Section 13.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
13.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
13.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
13.6    Correction of Loan Documents. Agent may correct patent errors and fill
in any blanks in the Loan Documents consistent with the agreement of the
parties.
13.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, or release, or subordinate Lenders’ security
interest in, or consent to the transfer of, any Collateral shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by Agent, with the consent of the Lenders in accordance with the Lender
Intercreditor Agreement or, if such item is not addressed in the Lender
Intercreditor Agreement, as consented to by a majority of the Lenders, and
Borrower. Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document. Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver. The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents. In the event any provision of any other Loan Document is inconsistent
with the provisions of this Agreement, the provisions of this Agreement shall
exclusively control.
13.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.


25
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




13.9    Confidentiality Agent and the Lenders agree to maintain the
confidentiality of Information (as defined below), except that Information may
be disclosed (a) to Agent and/or any Lender’s subsidiaries or Affiliates, and
their respective employees, directors, investors, potential investors, agents,
attorneys, accountants and other professional advisors (collectively,
“Representatives” and, together with Agent and the Lenders, collectively,
“Lender Entities”); (b) to prospective transferees, assignees, credit providers
or purchasers of any of the Lenders’ or Agent’s interests under or in connection
with this Agreement and their Representatives (provided, however, Agent and the
Lenders shall use their best efforts to obtain any such prospective
transferee’s, assignee’s, credit provider’s, purchaser’s or their
Representatives’ agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Agent’s or any Lender’s
regulators or as otherwise required in connection with Agent’s or any Lender’s
examination or audit; (e) as Agent or any Lender considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of Agent and/or the Lenders so long as such service providers have
executed a confidentiality agreement with Agent or the Lenders, as applicable,
with terms no less restrictive than those contained herein. The term
“Information” means all information received from Borrower regarding Borrower or
its business, in each case other than information that is either: (i) in the
public domain or in Agent’s or any Lender’s possession when disclosed to Agent
or such Lender, or becomes part of the public domain (other than as a result of
its disclosure by Agent or a Lender in violation of this Agreement) after
disclosure to Agent and/or the Lenders; or (ii) disclosed to Agent and/or the
Lenders by a third party, if Agent/the Lenders do not know that the third party
is prohibited from disclosing the information.
Lender Entities may use anonymous forms of confidential information for
aggregate datasets, for analyses or reporting, and for any other uses not
expressly prohibited in writing by Borrower. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.
13.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Agent or any Lender arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.
13.11    Right of Setoff. Borrower hereby grants to Agent, for the ratable
benefit of the Lenders a Lien and a right of setoff as security for all
Obligations to Agent and the Lenders, whether now existing or hereafter arising
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Agent or any
entity under the control of Agent (including a subsidiary of Agent) in transit
to any of them. At any time after the occurrence and during the continuance of
an Event of Default, without demand or notice, Agent or any Lender may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
13.12    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
13.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
13.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.


26
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




13.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
13.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13.17    Patriot Act. Each Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and each of its Subsidiaries, which
information includes the names and addresses of each Borrower and each of its
Subsidiaries and other information that will allow Lender, as applicable, to
identify Borrower and each of its Subsidiaries in accordance with the USA
PATRIOT Act.
13.18    Amended and Restated Agreement. This Agreement amends and restates, in
its entirety, and replaces, the Prior Loan Agreement. This Agreement is not
intended to, and does not, novate the Prior Loan Agreement and Borrower
reaffirms that the existing security interest created by the Prior Loan
Agreement is and shall remain in full force and effect.
14    DEFINITIONS
14.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agent” is defined in the preamble hereof.
“Agreement” is defined in the preamble hereof.
“AkaRx” is defined in the preamble hereof.
“Amortization Date” is May 1, 2020, provided, however, that if (a) the Lenders
make the Term Loan B Advance, such date shall be August 3, 2020 and (b) the
Lenders make the Term Loan C Advance and/or the Term Loan D Advance, such date
shall be May 3, 2021.
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.


27
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by SVB or any SVB Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in SVB’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” means Borrower’s board of directors.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent and the Lenders a further certificate canceling or amending
such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Agent
is closed.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five per cent. (95.0%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of twenty-five percent (25.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to the Agent and the Lenders the venture capital or
private equity investors at least seven (7) Business Days prior to the closing
of the transaction and provides to Agent and the Lenders a description of the
material terms of the transaction; (b) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (c) at any time, Borrower shall cease to own and


28
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




control, of record and beneficially, directly or indirectly, one hundred percent
(100.0%) of each class of outstanding capital stock of each Subsidiary of
Borrower free and clear of all Liens (except Liens created by this Agreement).
“CIT Milestone” means Borrower’s delivery, on or prior to July 15, 2020, to
Agent and the Lenders, satisfactory to Agent and the Lenders in their reasonable
discretion, of positive Phase III data for the chemotherapy-induced
thrombocytopenia indication sufficient for Borrower to file a Supplemental New
Drug Application with the FDA.
“Claims” is defined in Section 13.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commercial Revenue” means revenue, as determined in accordance with GAAP, that
is derived solely from sales of Borrower’s products (excluding, for clarity, any
revenue arising from licensing, partnership arrangements or other similar
arrangements).
“Commitment” and “Commitments” means the Term Loan Commitment(s).
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Company-Prepared Financial Statements” is defined in Section 6.2(a).
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account, or Commodity Account.


29
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Term Loan Advance, or any other extension of credit by
any Lender for Borrower’s benefit.
“Default Rate” is defined in Section 2.3(b).
“Defaulting Lender” is, subject to Section 10.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loan Advances within two (2)
Business Days of the date such Term Loan Advances were required to be funded
hereunder unless such Lender notifies Agent and Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Term Loan Advance hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Agent or Borrower, to confirm in writing to Agent and
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of an Insolvency Proceeding, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
10.10(b)) upon delivery of written notice of such determination to Borrower and
each Lender.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending 887 (last three
digits) maintained by Borrower with SVB.
“Disbursement Letter” is that certain form attached hereto as Exhibit D.
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.


30
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Agent at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Dova” is defined in the preamble hereof.
“Effective Date” is defined in the preamble hereof.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“FDA” is defined in Section 6.1(b).
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by SVB from three federal
funds brokers of recognized standing selected by it.
“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original aggregate principal amount of each Term Loan Advance extended by the
Lenders to Borrower hereunder multiplied by ten percent (10.0%) due on the
earliest to occur of (a) the Term Loan Maturity Date, (b) the repayment of the
Term Loan Advances, (c) as required pursuant to Section 2.2(d) or 2.2(e), or (d)
the termination of this Agreement.
“First Commercial Revenue Milestone” means Borrower’s delivery to Agent and the
Lenders, on or prior to April 15, 2020, of evidence, satisfactory to Agent and
the Lenders in their reasonable discretion, that Borrower had Commercial Revenue
of at least [***] for [***] ending after the Effective Date but on or prior to
March 31, 2020.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and SVB
under which Borrower commits to purchase from or sell to SVB a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may


31
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Agent or any Lender.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 13.3.
“Information” is defined in Section 13.9.
“Initial Public Offering” is the initial, underwritten offering and sale of
Borrower’s common stock to the public pursuant to an effective registration
statement under the Securities Act.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)    any and all internet domain names;
(d)    any and all source code;
(e)    any and all design rights which may be available to such Person;


32
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(f)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above;
(g)    all registrations, applications, amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents or other Intellectual Property; and
(h)    any and all goodwill of Borrower connected with any of the foregoing.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“ITP Milestone” means Borrower’s delivery to Agent and the Lenders, on or prior
to July 31, 2019, of evidence, satisfactory to Agent and the Lenders in their
reasonable discretion, that Dova has received full regulatory approval for the
chronic immune thrombocytopenia indication.
“Key Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer.
“Lender” and “Lenders” is defined in the preamble.
“Lender Entities” is defined in Section 13.9.
“Lender Intercreditor Agreement” is, collectively, any and all intercreditor
agreement, master arrangement agreement or similar agreement by and between
WestRiver and SVB, as each may be amended from time to time in accordance with
the provisions thereof.
“Lenders’ Expenses” are all of Agent’s and the Lenders’ audit fees and expenses,
costs, and expenses (including reasonable attorneys’ fees and expenses) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to
Borrower.
“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, each Disbursement Letter, any Bank Services Agreement,
any Control Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement by Borrower and/or Guarantor with or for the benefit of Agent and the
Lenders in connection with this Agreement, all as amended, restated, or
otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Agent’s, for the ratable benefit of the Lenders, Lien in the
Collateral or in the value of such Collateral; (b) a material adverse change in
the business, operations, or condition (financial or otherwise) of Borrower; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.


33
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Lenders’ Expenses, the Final Payment, the Prepayment Fee and
other amounts Borrower owes Agent or any Lender now or later, whether under this
Agreement, the other Loan Documents, or otherwise, including, without
limitation, all obligations relating to Bank Services, if any, and including any
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Agent and/or the Lenders, and to perform
Borrower’s duties under the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit C.
“Payment Date” is the first (1st) Business Day of each month.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to Agent and the Lenders under this Agreement and
the other Loan Documents;
(b)    Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)    unsecured Indebtedness with respect to American Express corporate credit
cards not exceeding Six Hundred Thousand Dollars ($600,000.00) in the aggregate
outstanding at any time;
(h)    other unsecured Indebtedness not otherwise permitted by Section 7.4 not
exceeding Two Hundred Thousand Dollars ($200,000.00) in the aggregate
outstanding at any time; and
(i)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:


34
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate (but specifically
excluding any future Investments in any Subsidiaries unless otherwise permitted
hereunder);
(b)    Investments consisting of Cash Equivalents;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit accounts (but only to the extent that
Borrower is permitted to maintain such accounts pursuant to Section 6.5 of this
Agreement) in which Agent, for the ratable benefit of the Lenders, has a first
priority perfected security interest;
(e)    Investments accepted in connection with Transfers permitted by Section
7.1;
(f)    Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(g)    Investments (i) by a Borrower in another Borrower, (ii) by a Borrower in
Subsidiaries not to exceed Two Hundred Thousand Dollars ($200,000.00) in the
aggregate in any fiscal year and (iii) by Subsidiaries (other than a Borrower)
in other Subsidiaries not to exceed Two Hundred Thousand Dollars ($200,000.00)
in the aggregate in any fiscal year or in Borrower;
(h)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;
(i)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary; and
(k)    other Investments not otherwise permitted by Section 7.7 not exceeding
Two Hundred Thousand Dollars ($200,000.00) in the aggregate outstanding at any
time.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Thousand Dollars ($200,000.00) in the aggregate amount outstanding,
or (ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;


35
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Thousand Dollars ($200,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Agent, for the ratable benefit
of the Lenders, a security interest therein;
(h)    non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(j)    Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Agent, for the ratable benefit of the Lenders, has a first
priority perfected security interest in the amounts held in such deposit and/or
securities accounts (ii) such accounts are permitted to be maintained pursuant
to Section 6.5 of this Agreement.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prepayment Fee” shall be an additional fee, payable to the Lenders, with
respect to the Term Loan Advances, upon the prepayment of the Term Loan
Advances, in an amount equal to (a) four percent (4.0%) of the original
principal amount of all Term Loan Advances made by the Lenders if the prepayment
is made on or prior to the first anniversary of the Effective Date, or (b) zero
percent (0.0%) of the original principal amount of all Term Loan Advances made
by the Lenders if the prepayment is made after the first anniversary of the
Effective Date. Notwithstanding the foregoing, each Lender agrees to waive its
portion of the Prepayment Fee if the Term Loan Advances are prepaid in full in
accordance with Section 2.2(d) in connection and simultaneously with the
refinancing of the Term Loan Advances by such Lender in such Lender’s sole and
absolute discretion.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Agent, the “Prime
Rate” shall mean the rate of interest per annum announced by SVB as its prime
rate in effect at its principal office in the State of California (such SVB
announced Prime Rate not being intended to be the lowest rate of interest
charged by SVB in connection with extensions of credit


36
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




to debtors); provided that, in the event such rate of interest is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Prior Loan Agreement” is defined in Recital A of this Agreement.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loan
Advances held by such Lender by the aggregate outstanding principal amount of
all Term Loan Advances.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Removal Effective Date” is defined in Section 10.10(d).
“Representatives” is defined in Section 13.9.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, and Controller of Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Agent’s right to sell any Collateral.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Second Commercial Revenue Milestone” means Borrower’s delivery to Agent and the
Lenders, on or prior to July 15, 2020, of evidence, satisfactory to Agent and
the Lenders in their reasonable discretion that Borrower had Commercial Revenue
of at least [***] for [***] ending after the Effective Date but on or prior to
June 30, 2020.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Agent and the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, the Lenders
and the other creditor), on terms acceptable to Agent and the Lenders.


“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.
“SVB” is defined in the preamble hereof.


37
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------




“Term Loan A Advance” is defined in Section 2.2(a).
“Term Loan Advance” and “Term Loan Advances” are each defined in Section 2.2(a).
“Term Loan B Advance” is defined in Section 2.2(a).
“Term Loan B Commitment Fee” is defined in Section 2.4(b).
“Term Loan B Draw Period” is the period of time commencing upon the occurrence
of the ITP Milestone and continuing through the earlier to occur of (a) July 31,
2019, and (b) the occurrence of an Event of Default.
“Term Loan C Advance” is defined in Section 2.2(a).
“Term Loan C Availability Event” means the occurrence of both of the following:
(a) the Lenders have made the Term Loan B Advance and (b) Borrower has achieved
the First Commercial Revenue Milestone.
“Term Loan C Commitment Fee” is defined in Section 2.4(c).
“Term Loan C Draw Period” is the period of time commencing upon the occurrence
of the Term Loan C Availability Event and continuing through the earlier to
occur of (a) April 15, 2020, (b) the day immediately prior to the on which the
Term Loan D Availability Event occurs and (c) the occurrence of an Event of
Default.
“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan Advance as and when available, up to the principal amount shown
on Schedule 1. “Term Loan Commitments” means the aggregate amount of such
commitments of all Lenders.
“Term Loan Commitment Percentage” means, as to any Lender at any time, the
percentage (carried out to the fourth decimal place) of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment at such time. The
initial Term Loan Commitment Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 1.
“Term Loan D Advance” is defined in Section 2.2(a).
“Term Loan D Availability Event” means the occurrence of both of the following:
(a) the Lenders have made the Term Loan B Advance and (b) Borrower has achieved
both the CIT Milestone and the Second Commercial Revenue Milestone.
“Term Loan D Commitment Fee” is defined in Section 2.4(d).
“Term Loan D Draw Period” is the period of time commencing upon the occurrence
of the Term Loan D Availability Event and continuing through the earlier to
occur of (a) July 15, 2020 and (b) the occurrence of an Event of Default.
“Term Loan Maturity Date” is April 3, 2023.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“WestRiver” is defined in the preamble hereof.
[Signature Page Follows.]


38
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------








39
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:


DOVA PHARMACEUTICALS, INC.




By: /s/ David S. Zaccardelli   


Name: David S. Zaccardelli   


Title: CEO   


AKARX, INC.




By: /s/ Mark W. Hahn   


Name: Mark W. Hahn   


Title: CFO   
 


AGENT:


SILICON VALLEY BANK, as Agent




By: /s/ Michael McMahon   


Name: Michael McMahon   


Title: Director   




LENDERS:


SILICON VALLEY BANK




By: /s/ Michael McMahon   


Name: Michael McMahon   


Title: Director   


WESTRIVER INNOVATION LENDING FUND VIII, L.P.




By: /s/ Trent Dawson   


Name: Trent Dawson   


Title: CFO   







[Signature Page to Amended and Restated Loan and Security Agreement]
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE 1


LENDERS AND COMMITMENTS


TERM LOAN COMMITMENTS


Lender
Term Loan A Advance Commitment
Term Loan A Advance Commitment Percentage
Silicon Valley Bank


$10,300,000.00


50.0%
WestRiver Innovation Lending Fund VIII, L.P.


$10,300,000.00


50.0%
TOTAL
$20,600,000.00
100.0000%



Lender
Term Loan B Advance Commitment
Term Loan B Advance Commitment Percentage
Silicon Valley Bank


$5,000,000.00


50.0%
WestRiver Innovation Lending Fund VIII, L.P.


$5,000,000.00


50.0%
TOTAL
$10,000,000.00
100.0000%

    
Lender
Term Loan C Advance Commitment
Term Loan C Advance Commitment Percentage
Silicon Valley Bank


$5,000,000.00


50.0%
WestRiver Innovation Lending Fund VIII, L.P.


$5,000,000.00


50.0%
TOTAL
$10,000,000.00
100.0000%

    
Lender
Term Loan D Advance Commitment
Term Loan D Advance Commitment Percentage
Silicon Valley Bank


$5,000,000.00 ($10,000,000.00 if Term Loan C Advance not previously drawn)


50.0%
WestRiver Innovation Lending Fund VIII, L.P.


$5,000,000.00 ($10,000,000.00 if Term Loan C Advance not previously drawn)


50.0%
TOTAL
$10,000,000.00 ($20,000,000.00 if Term Loan C Advance not previously drawn)
100.0000%





Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.
    

--------------------------------------------------------------------------------






EXHIBIT A - COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any equity
securities of AKARX, Inc owned by DOVA PHARMACEUTICALS, INC., (ii) more than
sixty-five percent (65.0%) of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter, (iii) any interest of Borrower as a lessee or sublessee under a
real property lease or an Equipment lease if Borrower is prohibited by the terms
of such lease from granting a security interest in such lease or under which
such an assignment or Lien would cause a default to occur under such lease (but
only to the extent that such prohibition is enforceable under all applicable
laws including, without limitation, the Code); provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower, Agent or any Lender, or (iv) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property.


Pursuant to the terms of a certain negative pledge arrangement with Agent and
the Lenders, Borrower has agreed not to encumber any of its Intellectual
Property without Agent’s and the Lenders’ prior written consent.


    
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.



--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK, as Agent, SVB, and WESTRIVER    Date:
                
FROM: DOVA PHARMACEUTICALS, INC. and AKARX, INC.


The undersigned authorized officer of DOVA PHARMACEUTICALS, INC. and AKARX, INC.
(individually and collectively, jointly and severally, “Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement among Borrower, SVB, and WestRiver (the “Loan Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Company-prepared financial statements with
Compliance Certificate
Monthly within 30 days*
Yes No
Annual financial statement (CPA Audited)
FYE within 180 days
Yes No
Filed 10‑Q, 10‑K and 8-K
Within 10 days after filing with SEC
Yes No
Board-Approved Projections
FYE within 30 days, and as amended/updated
Yes No



* provided however (i) for March, June and September, such items shall be
delivered to Agent and the Lenders no later than forty five (45) days after the
last day of each such month and (ii) for December, such items shall be delivered
to Agent and the Lenders no later than ninety (90) days after the last day of
such month.


Other Matters


Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No





    
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.



--------------------------------------------------------------------------------









The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------






DOVA PHARMACEUTICALS, INC.
AKARX, INC.


By:    
Name:    
Title:    




AGENT USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date:    _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date:    _________________________


Compliance Status: Yes No







Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.
    

--------------------------------------------------------------------------------






EXHIBIT C
LOAN PAYMENT/ADVANCE REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS 2:00 P.M. EASTERN TIME


Fax To:     Date: _____________________



--------------------------------------------------------------------------------

LOAN PAYMENT: DOVA PHARMACEUTICALS, INC. and AKARX, INC.


From Account #________________________________    To Account
#__________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Term Loan Advance $___________________________


All Borrower’s representations and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is 2:00 p.m., Eastern Time


Beneficiary Name: _____________________________    Amount of Wire: $    
Beneficiary Bank: ______________________________    Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)
Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.    

--------------------------------------------------------------------------------







Special Instruction:     


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                 Telephone #:     

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






EXHIBIT D


Form of Disbursement Letter
[see attached]


Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.



--------------------------------------------------------------------------------






DISBURSEMENT LETTER

[DATE]
The undersigned, being the duly elected and acting                  of DOVA
PHARMACEUTICALS, INC., a Delaware corporation (“Dova”), and AKARX, INC., a
Delaware corporation (“AkaRx”) (Dova and AkaRx are hereinafter jointly and
severally, individually and collectively, “Borrower”), does hereby certify to
(a) SILICON VALLEY BANK, a California corporation (“SVB”), in its capacity as
administrative agent and collateral agent (“Agent”), (b) SILICON VALLEY BANK, a
California corporation, as a lender, (c) WESTRIVER INNOVATION LENDING FUND VIII,
L.P., a Delaware limited partnership (“WestRiver”), as a lender (SVB and
WestRiver and each of the other “Lenders” from time to time a party hereto are
referred to herein collectively as the “Lenders” and each individually as a
“Lender”) in connection with that certain Amended and Restated Loan and Security
Agreement dated as of May 6, 2019, by and among Borrower, Agent and the Lenders
from time to time party thereto (the “Loan Agreement”; with other capitalized
terms used below having the meanings ascribed thereto in the Loan Agreement)
that:
1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.


2.    No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.


3.    Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.


4.    All conditions referred to in Section 3 of the Loan Agreement to the
making of a Credit Extension to be made on or about the date hereof have been
satisfied or waived by Agent.


5.    No Material Adverse Change has occurred.


6.    The undersigned is an Authorized Signer.




[Balance of Page Intentionally Left Blank]




Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.



--------------------------------------------------------------------------------






7.    The proceeds of the Term Loan Advance shall be disbursed as follows:


Disbursement from SVB:
 
Loan Amount
$_______________
Plus:
 
‑‑Deposit Received
$__________
 
 
Less:
 
‑‑Commitment Fee
($_________)
--Payoff of Silicon Valley Bank
($_________)
‑‑Lender’s Legal Fees
($_________)*
 
 
Net Proceeds due from SVB:
$_______________
 
 
Disbursement from WestRiver:
 
Loan Amount
$_______________
Plus:
 
‑‑Deposit Received
$__________
 
 
Less:
 
‑‑Commitment Fee
($_________)
‑‑Lender’s Legal Fees
($_________)*
 
 
Net Proceeds due from WestRiver:
$_______________
 
 
TOTAL TERM LOAN ADVANCE NET PROCEEDS FROM LENDERS
$_______________



8.    The aggregate net proceeds of the Term Loan Advance shall be transferred
to the Designated Deposit Account as follows:
Account Name:
____________________________________
Bank Name:
Silicon Valley Bank
Bank Address:
3003 Tasman Drive
Santa Clara, California 95054
Account Number:
____________________________________
ABA Number:
____________________________________







[Balance of Page Intentionally Left Blank]




Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.



--------------------------------------------------------------------------------






Dated as of the date first set forth above.
 
 
 
 
 
BORROWER:
 
 
 
 
 
DOVA PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
AKARX, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
LENDER:
 
 
SILICON VALLEY BANK
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
LENDER:
 
 
 
 
 
WESTRIVER INNOVATION LENDING FUND VIII, L.P.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 







[Signature page to Disbursement Letter]
Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.